DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is in response to applicant’s filing dated 03/07/2022. Claims 1, 2, 5, 8-10, 12, 13, 16, 18, 19, 22 and 23 are amended. Claims 4, 6, 7, 14, and 15 are canceled. Claims 1-3, 5, 8-13 and 16-23 are currently pending.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
 
Response to Arguments/Amendments
4.	Applicant’s arguments and remarks filed on 03/07/2022, with respect to the previous rejection under 35 U.S.C. 112 have been fully considered. Applicant has amended claim 1, thereby rendering previous  35 U.S.C. 112 rejection moot.	

	
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 5, 9, 12, 13, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield et al., US 20170277181 A1, in view of Mercep et al., US 20190236862 A1, and in view of Nguyen Van, US 20160288799 A1, hereinafter referred to as Fairfield, Mercep and Van, respectively.
Regarding claim 1, Fairfield discloses an autonomous drive control apparatus comprising: 
a communication device including at least one of Controller Area Network (CAN), Universal Serial Bus (USB), Wi-Fi communication, or Bluetooth communication, and configured to perform communication with an external device and a plurality of devices for obstacle recognition, and to receive current position information (Various peripherals 108 could be included in vehicle 100. For example, peripherals 108 could include a wireless communication system 146, i.e. Wi-Fi, a touchscreen 148, a microphone 150, and/or a speaker 152. The peripherals 108 could provide, for instance, means for a user of the vehicle 100 to interact with the user interface 116 – See at least ¶45. The computer vision system 140 could include hardware and software operable to process and analyze images in an effort to determine objects, important environmental features (e.g., stop lights, road way boundaries, etc.), and obstacles – See at least ¶42. The GPS 122 could include a transceiver operable to provide information regarding the position of the vehicle 100 with respect to the Earth – See at  least ¶36).

Fairfield fails to explicitly disclose a storage configured to store strategy information corresponding to a failure of each of the plurality of sensor devices; and to store information about a movement restriction area of a vehicle corresponding to the failure of each of the plurality of sensor devices: and a controller configured to: diagnose a failure of the plurality of devices based on signals of the plurality of devices received by the communication device during autonomous driving, when at least one device among the plurality of devices fails, identify the strategy information corresponding to 
However, Mercep teaches:
a storage configured to store strategy information corresponding to a failure of each of the plurality of sensor devices; and to store information about a movement restriction area of a vehicle corresponding to the failure of each of the plurality of sensor devices (The tracking functionality can implement a Kalman filter, a Particle filter, optical flow-based estimator, or the like, to track motion of the vehicle and its corresponding sensors relative to the environment around or adjacent to the vehicle. When the ego motion unit 413 identifies a fault based on data from the ego motion information 414, sensor devices, the ego motion unit 413 can embed an indication of the fault within the ego motion information 414, which can be stored in the memory system 430 – See at least ¶34); and 
a controller configured to: 
diagnose a failure of the plurality of sensor devices based on signals of the plurality of sensor devices received by the communication device during autonomous driving, when at least one sensor device among the plurality of sensor devices fails (This application discloses self-diagnosis of faults for an assisted or automated driving system of a vehicle – See at least 5. The self-diagnosis system 301 can compare the safety environmental model and/or an external environmental model 119 against the environmental model 121 to determine whether the primary sensor system 110 or internal processes of the sensor fusion system 300 include any faults. For example, the sensors in the primary sensor system 110 can become misaligned, have their field of view at least partially blocked by debris, malfunction, or the like – See at least ¶26), 
identify the strategy information corresponding to the at least one sensor device stored in the storage (Fault messages 330 may prompt measurement data from faulty sensors to be marked invalid, so the sensor fusion system 300 does not utilize that measurement data in object detection around or adjacent to the vehicle. The fault messages 330 also may prompt the autonomous driving system to enter a safety mode of operation, which can alter driving strategy and functionality for the autonomous driving system – See at least ¶77), and 
perform restriction control on at least one of a driving speed, a lane change, or a backward movement of the autonomous driving based on the identified strategy information (The autonomous driving system 100 can include a driving functionality system 120 to receive at least a portion of the environmental model 121 and/or one or more fault messages 122 from the sensor fusion system 300 – See at least ¶28. The vehicle control system 130 can include mechanisms to control operation of the vehicle, for example by controlling different functions of the vehicle, such as braking, acceleration, steering, parking brake, transmission, user interfaces, warning systems, or the like, in response to the control signals – See at least ¶29).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system.


The combination of Fairfield and Mercep fails to explicitly disclose wherein, when the at least one sensor device among the plurality of sensor devices fails, the controller is further configured to: determine whether a type of a road is an expressway based on current position information, identify the movement restriction area of the vehicle corresponding to the failure of the at least one sensor device based on the information stored in the storage, when the type of the road is the expressway and when the identified movement restriction area of the vehicle corresponding to the failure of at least one sensor device is at least one of a front long distance area, a right side area, or a left side area, the controller restricts the driving speed and when the type of the road is the expressway and when the identified movement restriction area corresponding to the failure of the at least one device is at least one of a right side area or a left side area of the vehicle, restrict the lane change.

determine whether a type of a road is an expressway based on current position information (The surrounding environment recognition sensor acquires information such as a relative position on a road, i.e. expressway, a relative position, the surrounding environment information and outputs the surrounding environment information to the ECU – See at least ¶36); 
identify the movement restriction area of the vehicle corresponding to the failure of the at least one sensor device based on the information stored in the storage (Specifically, when determined that the surrounding environment recognition sensor has abnormality, i.e. failure, by the sensor abnormality determination unit, the avoidance control unit limits the movement, i.e. restrict the movement, of the vehicle in the direction the surrounding environment recognition sensor, which is determined as abnormal – See at least ¶63. Then, the sensor abnormality determination unit records from the memory, i.e. storage, of the ECU – See at least ¶76);
when the type of the road is the expressway and when the identified movement restriction area of the vehicle corresponding to the failure of at least one sensor device is at least one of a front long distance area, a right side area, or a left side area, the controller restricts the driving speed (An ECU has a function of a sensor abnormality, i.e. failure, detection device that detects the abnormality of a surrounding environment recognition sensor mounted on a vehicle. The ECU is electrically connected to a vehicle momentum detection sensor, and an actuator. The ECU carries out a computation process based on various types of signals input from the vehicle momentum detection sensor, i.e. front long distance sensor, and the surrounding environment recognition sensor. The ECU carries out the drive assistance control of outputting a control signal based on the computation process result to the actuator, and operating the actuator to control the behavior of the vehicle, i.e. restrict the driving speed – See at least ¶30. The surrounding environment recognition sensor acquires information such as a relative position on a road, i.e. expressway, a relative position, the surrounding environment information and outputs the surrounding environment information to the ECU – See at least ¶36 and 39); and 
when the identified movement restriction area corresponding to the failure of the at least one device is at least one of a right side area or a left side area of the vehicle, restrict the lane change (The avoidance control unit carries out the steering assistance control of the secondary collision avoidance based on the result of the sensor abnormality determination. Specifically, when determined that the surrounding environment recognition sensor has abnormality by the sensor abnormality determination unit, the avoidance control unit limits the movement of the vehicle, i.e. restrict lane change the vehicle is traveling, in the direction in which the surrounding environment recognition sensor, which is determined as abnormal – See at least ¶79. In FIG. 12, assumption is made that abnormality occurred in the surrounding environment recognition sensor (e.g., sensor) mounted on the front right side by the collision at the front right side with the vehicle when the vehicle overtook the vehicle – See at least ¶84 and FIG. 12).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fairfield and Mercep and include the feature of determine whether a type of a road is an expressway based on the received current position information, and wherein, when the type of the road is the expressway and when the movement restriction area corresponding to the at least one device is at least one of a front long distance area, a right side area, or a left side area, the controller restricts the driving speed or the lane change, as taught by Van, to detect faults in an autonomous driving system.

Regarding claim 5, Fairfield discloses wherein the controller is configured to change a driving mode to a manual driving mode when the movement restriction area corresponding to the at least one device is at least one of the front long distance area or a front short distance area of the vehicle (In addition to the instructions 115, the data storage 114 may store data such as roadway maps, path information, among other information. Such information may be used by vehicle 100 and computer system 112 during the operation of the vehicle 100 in the autonomous, semi-autonomous, and/or manual modes – See at least ¶50).

Regarding claim 9, Fairfield discloses a vehicle comprising: 
a plurality of devices for recognizing an obstacle (The computer vision system 140 could include hardware and software operable to process and analyze images in an effort to determine objects, important environmental features (e.g., stop lights, road way boundaries, etc.), and obstacles – See at least ¶42).

Fairfield fails to explicitly disclose a storage configured to store strategy information corresponding to a failure of each of the plurality of sensor devices and store information about a movement restriction area of a vehicle corresponding to the failure of each of the plurality of sensor devices; and an autonomous drive control apparatus configured to: diagnose a failure of the plurality of sensor devices during autonomous driving, when at least one device among the plurality of sensor devices fails, identify the strategy information corresponding to the at least one sensor device stored in the storage, and perform restriction control on at least one of a driving speed, a lane change, or a backward movement of the autonomous driving based on the identified strategy information, wherein the plurality of sensor devices includes a plurality of cameras, a first distance detector including a plurality of radars, and a second distance detector including a plurality of LiDARs.
However, Mercep teaches:
store strategy information corresponding to a failure of each of the plurality of sensor devices and store information about a movement restriction area of a vehicle corresponding to the failure of each of the plurality of sensor devices (The tracking functionality can implement a Kalman filter, a Particle filter, optical flow-based estimator, or the like, to track motion of the vehicle and its corresponding sensors relative to the environment around or adjacent to the vehicle. When the ego motion unit 413 identifies a fault based on data from the ego motion information 414, the ego motion unit 413 can embed an indication of the fault within the ego motion information 414, which can be stored in the memory system 430 – See at least ¶34); and 
an autonomous drive control apparatus configured to: 
diagnose a failure of the plurality of sensor devices during autonomous driving, when at least one device among the plurality of sensor devices fails, identify the strategy information corresponding to the at least one sensor device stored in the storage (This application discloses self-diagnosis of faults for an assisted or automated driving system of a vehicle – See at least 5. The self-diagnosis system 301 can compare the safety environmental model and/or an external environmental model 119 against the environmental model 121 to determine whether the primary sensor system 110 or internal processes of the sensor fusion system 300 include any faults. For example, the sensors in the primary sensor system 110 can become misaligned, have their field of view at least partially blocked by debris, malfunction, or the like – See at least ¶26. Fault messages 330 may prompt measurement data from faulty sensors to be marked invalid, so the sensor fusion system 300 does not utilize that measurement data in object detection around or adjacent to the vehicle. The fault messages 330 also may prompt the autonomous driving system to enter a safety mode of operation, which can alter driving strategy and functionality for the autonomous driving system – See at least ¶77), and 
perform restriction control on at least one of a driving speed, a lane change, or a backward movement of the autonomous driving based on the identified strategy information, wherein the plurality of sensor devices includes a plurality of cameras, a first distance detector including a plurality of radars, and a second distance detector These vehicles typically include multiple sensors, such as one or more cameras, a Light Detection and Ranging (LIDAR) sensor, a Radio Detection and Ranging (RADAR) system, ultrasonic, or the like, to measure the environment around the vehicles – See at least ¶3. The autonomous driving system 100 can include a driving functionality system 120 to receive at least a portion of the environmental model 121 and/or one or more fault messages 122 from the sensor fusion system 300 – See at least 28. The vehicle control system 130 can include mechanisms to control operation of the vehicle, for example by controlling different functions of the vehicle, such as braking, acceleration, steering, parking brake, transmission, user interfaces, warning systems, or the like, in response to the control signals – See at least ¶29).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fairfield and include the feature of a storage storing strategy information corresponding to a failure of each of the plurality of devices; and a controller configured to: diagnose a failure of the plurality of devices during autonomous driving, when at least one device among the plurality of devices fails, identify the strategy information corresponding to the at least one device stored in the storage, and perform restriction control on at least one of a driving speed, a lane change, or a backward movement of the autonomous driving based on the 

The combination of Fairfield and Mercep fails to explicitly disclose wherein, when the at least one sensor device among the plurality of sensor devices fails, the controller is further configured to: determine whether a type of a road is an expressway based on current position information, identify the movement restriction area of the vehicle corresponding to the failure of the at least one sensor device based on the information stored in the storage, when the type of the road is the expressway and when the identified movement restriction area of the vehicle corresponding to the failure of at least one sensor device is at least one of a front long distance area, a right side area, or a left side area, the controller restricts the driving speed and when the type of the road is the expressway and when the identified movement restriction area corresponding to the failure of the at least one device is at least one of a right side area or a left side area of the vehicle, restrict the lane change.
However, Van teaches:
determine whether a type of a road is an expressway based on current position information (The surrounding environment recognition sensor acquires information such as a relative position on a road, i.e. expressway, a relative position, the surrounding environment information and outputs the surrounding environment information to the ECU – See at least ¶36); 
identify the movement restriction area of the vehicle corresponding to the failure of the at least one sensor device based on the information stored in the storage Specifically, when determined that the surrounding environment recognition sensor has abnormality, i.e. failure, by the sensor abnormality determination unit, the avoidance control unit limits the movement, i.e. restrict the movement, of the vehicle in the direction the surrounding environment recognition sensor, which is determined as abnormal – See at least ¶63. Then, the sensor abnormality determination unit records from the memory, i.e. storage, of the ECU – See at least ¶76);
when the type of the road is the expressway and when the identified movement restriction area of the vehicle corresponding to the failure of at least one sensor device is at least one of a front long distance area, a right side area, or a left side area, the controller restricts the driving speed (An ECU has a function of a sensor abnormality, i.e. failure, detection device that detects the abnormality of a surrounding environment recognition sensor mounted on a vehicle. The ECU is electrically connected to a vehicle momentum detection sensor, and an actuator. The ECU carries out a computation process based on various types of signals input from the vehicle momentum detection sensor, i.e. front long distance sensor, and the surrounding environment recognition sensor. The ECU carries out the drive assistance control of outputting a control signal based on the computation process result to the actuator, and operating the actuator to control the behavior of the vehicle, i.e. restrict the driving speed – See at least ¶30. The surrounding environment recognition sensor acquires information such as a relative position on a road, i.e. expressway, a relative position, the surrounding environment information and outputs the surrounding environment information to the ECU – See at least ¶36 and 39); and 
The avoidance control unit carries out the steering assistance control of the secondary collision avoidance based on the result of the sensor abnormality determination. Specifically, when determined that the surrounding environment recognition sensor has abnormality by the sensor abnormality determination unit, the avoidance control unit limits the movement of the vehicle, i.e. restrict lane change the vehicle is traveling, in the direction in which the surrounding environment recognition sensor, which is determined as abnormal – See at least ¶79. In FIG. 12, assumption is made that abnormality occurred in the surrounding environment recognition sensor (e.g., sensor) mounted on the front right side by the collision at the front right side with the vehicle when the vehicle overtook the vehicle – See at least ¶84 and FIG. 12).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system. Van teaches an autonomous drive system for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fairfield and Mercep and include the feature of determine whether a type of a road is an expressway based on the received current position information, and wherein, when the type of the road is the expressway and when the movement restriction area corresponding to the at least 

Regarding claim 12, Fairfield fails to explicitly disclose wherein the movement restriction area includes a front long distance area, a front short distance area, a front right side area, a front left side area, a right side area, a left side area, a rear right side area, a rear left side area, a rear long distance area, and a rear short distance area of the vehicle.
However, Mercep teaches wherein the storage further stores information about a movement restriction area of the vehicle corresponding to the failure of each of the plurality of devices, wherein the movement restriction area includes a front long distance area, a front short distance area, a front right side area, a front left side area, a right side area, a left side area, a rear right side area, a rear left side area, a rear long distance area, and a rear short distance area of the vehicle (The tracking functionality can implement a Kalman filter, a Particle filter, optical flow-based estimator, or the like, to track motion of the vehicle and its corresponding sensors relative to the environment around or adjacent to the vehicle. When the ego motion unit 413 identifies a fault based on data from the ego motion information 414, the ego motion unit 413 can embed an indication of the fault within the ego motion information 414, which can be stored in the memory system 430 – See at least ¶34. Examiner interprets the ego motion to be the full range of motion of the vehicle).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fairfield and include the feature of wherein the storage further stores information about a movement restriction area of the vehicle corresponding to the failure of each of the plurality of devices, wherein the movement restriction area includes a front long distance area, a front short distance area, a front right side area, a front left side area, a right side area, a left side area, a rear right side area, a rear left side area, a rear long distance area, and a rear short distance area, as taught by Mercep, to detect faults in an autonomous driving system.

Regarding claim 13, Fairfield discloses wherein the controller is configured to change a driving mode to a manual driving mode when the identified movement restriction area corresponding to the failure of the at least one sensor device is at least one of a front long distance area or a front short distance area of the vehicle (In addition to the instructions 115, the data storage 114 may store data such as roadway maps, path information, among other information. Such information may be used by vehicle 100 and computer system 112 during the operation of the vehicle 100 in the autonomous, semi-autonomous, and/or manual modes – See at least ¶50).

Regarding claim 17, Fairfield discloses a display for displaying information corresponding to the restriction control (The vehicle 100 may include a user interface 116 for providing information to or receiving input from a user of vehicle 100. The user interface 116 could control or enable control of content and/or the layout of interactive images that could be displayed on the touchscreen 148 – See at least ¶51).

Regarding claim 18, Fairfield discloses searching for a route based on current position information received by a communication device including a Global Positioning System (GPS) receiver and destination information input through an input, performing autonomous driving based on the route (Various peripherals 108 could be included in vehicle 100. For example, peripherals 108 could include a wireless communication system 146, a touchscreen 148, a microphone 150, and/or a speaker 152. The peripherals 108 could provide, for instance, means for a user of the vehicle 100 to interact with the user interface 116 – See at least ¶45.)

Fairfield fails to explicitly disclose diagnosing a failure of a plurality of sensor devices to recognize an obstacle during the autonomous driving, identifying strategy information corresponding to at least one sensor device among the plurality of sensor devices determined to have a failure, and controlling at least one of a driving speed, a lane change, or a backward movement of the autonomous driving based on the strategy information.
However, Mercep teaches:
This application discloses self-diagnosis of faults for an assisted or automated driving system of a vehicle – See at least 5. The self-diagnosis system 301 can compare the safety environmental model and/or an external environmental model 119 against the environmental model 121 to determine whether the primary sensor system 110 or internal processes of the sensor fusion system 300 include any faults. For example, the sensors in the primary sensor system 110 can become misaligned, have their field of view at least partially blocked by debris, malfunction, or the like – See at least ¶26), 
identifying strategy information corresponding to at least one sensor device among the plurality of sensor devices determined to have a failure (Fault messages 330 may prompt measurement data from faulty sensors to be marked invalid, so the sensor fusion system 300 does not utilize that measurement data in object detection around or adjacent to the vehicle. The fault messages 330 also may prompt the autonomous driving system to enter a safety mode of operation, which can alter driving strategy and functionality for the autonomous driving system – See at least ¶77), and 
controlling at least one of a driving speed, a lane change, or a backward movement of the autonomous driving based on the strategy information (The autonomous driving system 100 can include a driving functionality system 120 to receive at least a portion of the environmental model 121 and/or one or more fault messages 122 from the sensor fusion system 300 – See at least 28. The vehicle control system 130 can include mechanisms to control operation of the vehicle, for example by controlling different functions of the vehicle, such as braking, acceleration, steering, parking brake, transmission, user interfaces, warning systems, or the like, in response to the control signals – See at least ¶29).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fairfield and include the feature of a storage storing strategy information corresponding to a failure of each of the plurality of devices; and a controller configured to: diagnose a failure of the plurality of devices during autonomous driving, when at least one device among the plurality of devices fails, identify the strategy information corresponding to the at least one device stored in the storage, and perform restriction control on at least one of a driving speed, a lane change, or a backward movement of the autonomous driving based on the identified strategy information, as taught by Mercep, to detect faults in an autonomous driving system.

The combination of Fairfield and Mercep fails to explicitly disclose wherein, when the at least one sensor device among the plurality of sensor devices fails, the controller is further configured to: determine whether a type of a road is an expressway based on current position information, identify the movement restriction area of the vehicle corresponding to the failure of the at least one sensor device based on the information stored in the storage, when the type of the road is the expressway and when the 
However, Van teaches:
determine whether a type of a road is an expressway based on current position information (The surrounding environment recognition sensor acquires information such as a relative position on a road, i.e. expressway, a relative position, the surrounding environment information and outputs the surrounding environment information to the ECU – See at least ¶36); 
identify the movement restriction area of the vehicle corresponding to the failure of the at least one sensor device based on the information stored in the storage (Specifically, when determined that the surrounding environment recognition sensor has abnormality, i.e. failure, by the sensor abnormality determination unit, the avoidance control unit limits the movement, i.e. restrict the movement, of the vehicle in the direction the surrounding environment recognition sensor, which is determined as abnormal – See at least ¶63. Then, the sensor abnormality determination unit records from the memory, i.e. storage, of the ECU – See at least ¶76);
when the type of the road is the expressway and when the identified movement restriction area of the vehicle corresponding to the failure of at least one sensor device is at least one of a front long distance area, a right side area, or a left side area, the An ECU has a function of a sensor abnormality, i.e. failure, detection device that detects the abnormality of a surrounding environment recognition sensor mounted on a vehicle. The ECU is electrically connected to a vehicle momentum detection sensor, and an actuator. The ECU carries out a computation process based on various types of signals input from the vehicle momentum detection sensor, i.e. front long distance sensor, and the surrounding environment recognition sensor. The ECU carries out the drive assistance control of outputting a control signal based on the computation process result to the actuator, and operating the actuator to control the behavior of the vehicle, i.e. restrict the driving speed – See at least ¶30. The surrounding environment recognition sensor acquires information such as a relative position on a road, i.e. expressway, a relative position, the surrounding environment information and outputs the surrounding environment information to the ECU – See at least ¶36 and 39); and 
when the identified movement restriction area corresponding to the failure of the at least one device is at least one of a right side area or a left side area of the vehicle, restrict the lane change (The avoidance control unit carries out the steering assistance control of the secondary collision avoidance based on the result of the sensor abnormality determination. Specifically, when determined that the surrounding environment recognition sensor has abnormality by the sensor abnormality determination unit, the avoidance control unit limits the movement of the vehicle, i.e. restrict lane change the vehicle is traveling, in the direction in which the surrounding environment recognition sensor, which is determined as abnormal – See at least ¶79. In FIG. 12, assumption is made that abnormality occurred in the surrounding environment recognition sensor (e.g., sensor) mounted on the front right side by the collision at the front right side with the vehicle when the vehicle overtook the vehicle – See at least ¶84 and FIG. 12).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system. Van teaches an autonomous drive system for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fairfield and Mercep and include the feature of determine whether a type of a road is an expressway based on the received current position information, and wherein, when the type of the road is the expressway and when the movement restriction area corresponding to the at least one device is at least one of a front long distance area, a right side area, or a left side area, the controller restricts the driving speed or the lane change, as taught by Van, to detect faults in an autonomous driving system.

Regarding claim 21, Fairfield discloses changing a driving mode to a manual driving mode, when the strategy information corresponding to the at least one sensor device indicates that driving at a speed higher than a first predetermined driving speed is prevented or that driving at a speed lower than a second predetermined driving speed is prevented (In addition to the instructions 115, the data storage 114 may store data such as roadway maps, path information, among other information. Such information may be used by vehicle 100 and computer system 112 during the operation of the vehicle 100 in the autonomous, semi-autonomous, and/or manual modes – See at least ¶50).

9.	Claims 2, 3, 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield et al., US 20170277181 A1, in view of Mercep et al., US 20190236862 A1, in view of Nguyen Van, US 20160288799 A1, as applied to claims 1, 9 and 18 above, and further in view of Abari et al., US 20190196503 A1, hereinafter referred to as Fairfield, Mercep, Van and Abari, respectively.
	Regarding claim 2, the combination of Fairfield, Mercep and Van fails to explicitly disclose the communication device is further includes a Global Positioning system (GPS) receiver for receiving the current position information, and the controller is configured to search for a service center for repairing the at least one device based on the current position information received through the communication device, to control the autonomous driving to the service center as a destination, and to transmit a service request to the service center.
However, Abari teaches the communication device is further includes a Global Positioning system (GPS) receiver for receiving the current position information, and the controller is configured to search for a service center for repairing the at least one device based on the current position information received through the communication device, to control the autonomous driving to the service center as a destination, and to transmit a service request to the service center (Where a transportation management system, which may be communicatively coupled to a fleet of autonomous vehicles (also referred to as "AVs") may determine whether any autonomous vehicle is to be serviced. Detect whether a sensor (e.g., LiDAR, camera, etc.) needs to be cleaned, re-calibrated, or repaired (e.g., the vehicle may compare sensor readings to a benchmark to determine whether it is performing sub optimally); detect whether vehicle needs to be cleaned (e.g., based on cameras, dust sensors, odor sensors, etc.); and any other conditions that may warrant being serviced at a service center – See at least ¶21).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system. Van teaches an autonomous drive control device. Abari teaches an autonomous vehicle dispatch system for a fleet of vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fairfield, Mercep and Van and include the feature of wherein the controller is configured to search for a service center for repairing the at least one device based on the current position information received through the communication device, to control the autonomous driving to the service center as a destination, and to transmit a service request to the service center, as taught by Abari, to detect faults in an autonomous driving system.

Regarding claim 3, the combination of Fairfield, Mercep and Van fails to explicitly disclose wherein, when searching for the service center, the controller is configured to obtain route information based on reception of information about getting-
However, Abari teaches wherein, when searching for the service center, the controller is configured to obtain route information based on reception of information about getting-off of a person on board DB1/ 109399381.1through the communication device, and to search for the service center based on the route information (For example, the autonomous vehicle 140 may receive information such as the requested pick-up and drop-off locations, suggested route or navigation instructions, current location tracking information for the ride requestor 110, profile information associated with the ride requestor 110 to personalize the ride experience, and any other relevant information – See at least ¶13).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system. Van teaches an autonomous drive control device. Abari teaches an autonomous vehicle dispatch system for a fleet of vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fairfield, Mercep and Van and include the feature of wherein, when searching for the service center, the controller is configured to obtain route information based on reception of information about getting-off of a person on board DB1/ 109399381.1through the communication device, and to search 

Regarding claim 10, the combination of Fairfield, Mercep and Van fails to explicitly disclose the communication device is further includes a Global Positioning system (GPS) receiver for receiving the current position information , the controller is configured to search for a service center for repairing the at least one device based on the current position information received by the communication device, to control the autonomous driving to the service center as a destination, and to transmit a service request to the service center.
However, Abari teaches the communication device is further includes a Global Positioning system (GPS) receiver for receiving the current position information , the controller is configured to search for a service center for repairing the at least one device based on the current position information received by the communication device, to control the autonomous driving to the service center as a destination, and to transmit a service request to the service center (Where a transportation management system, which may be communicatively coupled to a fleet of autonomous vehicles (also referred to as "AVs") may determine whether any autonomous vehicle is to be serviced. Detect whether a sensor (e.g., LiDAR, camera, etc.) needs to be cleaned, re-calibrated, or repaired (e.g., the vehicle may compare sensor readings to a benchmark to determine whether it is performing sub optimally); detect whether vehicle needs to be cleaned (e.g., based on cameras, dust sensors, odor sensors, etc.); and any other conditions that may warrant being serviced at a service center – See at least ¶21).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fairfield, Mercep and Van and include the feature of wherein the controller is configured to search for a service center for repairing the at least one device based on the current position information received through the communication device, to control the autonomous driving to the service center as a destination, and to transmit a service request to the service center, as taught by Abari, to detect faults in an autonomous driving system.

Regarding claim 11, the combination of Fairfield, Mercep and Van fails to explicitly disclose wherein, when searching for the service center, the controller is configured to obtain route information based on reception of information about getting-off of a person on board DB1/ 109399381.1through the communication device, and to search for the service center based on the route information.
However, Abari teaches wherein, when searching for the service center, the controller is configured to obtain route information based on reception of information about getting-off of a person on board DB1/ 109399381.1through the communication device, and to search for the service center based on the route information (For example, the autonomous vehicle 140 may receive information such as the requested pick-up and drop-off locations, suggested route or navigation instructions, current location tracking information for the ride requestor 110, profile information associated with the ride requestor 110 to personalize the ride experience, and any other relevant information – See at least ¶13).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system. Van teaches an autonomous drive control device. Abari teaches an autonomous vehicle dispatch system for a fleet of vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fairfield, Mercep and Van and include the feature of wherein, when searching for the service center, the controller is configured to obtain route information based on reception of information about getting-off of a person on board DB1/ 109399381.1through the communication device, and to search for the service center based on the route information, as taught by Abari, to detect faults in an autonomous driving system.

Regarding claim 19, the combination of Fairfield, Mercep and Van fails to explicitly disclose wherein the controller is configured to search for a service center for repairing the at least one device based on the current position information received 
However, Abari teaches wherein the controller is configured to search for a service center for repairing the at least one device based on the current position information received through the communication device, to control the autonomous driving to the service center as a destination, and to transmit a service request to the service center (Where a transportation management system, which may be communicatively coupled to a fleet of autonomous vehicles (also referred to as "AVs") may determine whether any autonomous vehicle is to be serviced. Detect whether a sensor (e.g., LiDAR, camera, etc.) needs to be cleaned, re-calibrated, or repaired (e.g., the vehicle may compare sensor readings to a benchmark to determine whether it is performing sub optimally); detect whether vehicle needs to be cleaned (e.g., based on cameras, dust sensors, odor sensors, etc.); and any other conditions that may warrant being serviced at a service center – See at least ¶21).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system. Van teaches an autonomous drive control device. Abari teaches an autonomous vehicle dispatch system for a fleet of vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fairfield, Mercep and Van and include the feature of wherein the controller is configured to search for a 

Regarding claim 20, the combination of Fairfield, Mercep and Van fails to explicitly disclose wherein, when searching for the service center, the controller is configured to obtain route information based on reception of information about getting-off of a person on board DB1/ 109399381.1through the communication device, and to search for the service center based on the route information.
However, Abari teaches wherein, when searching for the service center, the controller is configured to obtain route information based on reception of information about getting-off of a person on board DB1/ 109399381.1through the communication device, and to search for the service center based on the route information (For example, the autonomous vehicle 140 may receive information such as the requested pick-up and drop-off locations, suggested route or navigation instructions, current location tracking information for the ride requestor 110, profile information associated with the ride requestor 110 to personalize the ride experience, and any other relevant information – See at least ¶13).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system. Van teaches an autonomous 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fairfield, Mercep and Van and include the feature of wherein, when searching for the service center, the controller is configured to obtain route information based on reception of information about getting-off of a person on board DB1/ 109399381.1through the communication device, and to search for the service center based on the route information, as taught by Abari, to detect faults in an autonomous driving system.

10.	Claims 8, 16, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield et al., US 20170277181 A1, in view of Mercep et al., US 20190236862 A1, in view of Nguyen Van, US 20160288799 A1, as applied to claims 1, 12 and 18 above, and further in view of Lee et al., US 20180147988 A1, hereinafter referred to as Fairfield, Mercep, Van and Lee, respectively.
Regarding claim 8, the combination of Fairfield, Mercep and Van fails to explicitly disclose wherein the controller is configured to determine whether a type of a road is a city road based on the received current position information, and wherein, when the type of the road is the city road and when the movement restricting region corresponding to the at least one device is at least one of a front left side area, a front right side area, a rear left side area, or a rear right side area, the controller controls autonomous driving for a forward and backward movement, and controls the lane change based on manipulation information of a steering wheel received from a user.
Vehicle driving information may indicate: type, location, and movement of an object existing in the vicinity of the vehicle 100; whether a traffic line exists in the vicinity of the vehicle 100; whether any nearby vehicle is travelling while the vehicle 100 is stopped; whether there is a space for the vehicle 100 to stop in the vicinity; a probability of collision between the vehicle 100 and an object; where a pedestrian or a bicycle is located with reference to the vehicle 100; type of a road on which the vehicle 100 is travelling – See at least ¶160).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system. Van teaches sensor abnormality for an autonomous vehicle. Lee teaches an autonomous drive system for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fairfield, Mercep and Van and include the feature of wherein the controller is configured to determine whether 

Regarding claim 16, the combination of Fairfield, Mercep and Van fails to explicitly disclose comprising a communication device including a Global Positioning System (GPS) receiver for receiving the current position information, wherein the autonomous drive control apparatus is configured to determine whether a type of a road is a city road based on the received current position information, and wherein, when the type of the road is the city road and when the movement restricting region corresponding to the at least one device is at least one of a front left side area, a front right side area, a rear left side area, or a rear right side area, the controller controls autonomous driving for a forward and backward movement, and controls the lane change based on manipulation information of a steering wheel received from a user.
However, Lee teaches comprising a communication device including a Global Positioning System (GPS) receiver for receiving the current position information, wherein the autonomous drive control apparatus is configured to determine whether a type of a road is a city road based on the received current position information, and wherein, when the type of the road is the city road and when the movement restricting Vehicle driving information may indicate: type, location, and movement of an object existing in the vicinity of the vehicle 100; whether a traffic line exists in the vicinity of the vehicle 100; whether any nearby vehicle is travelling while the vehicle 100 is stopped; whether there is a space for the vehicle 100 to stop in the vicinity; a probability of collision between the vehicle 100 and an object; where a pedestrian or a bicycle is located with reference to the vehicle 100; type of a road on which the vehicle 100 is travelling – See at least ¶160).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system. Van teaches sensor abnormality for an autonomous vehicle. Lee teaches an autonomous drive system for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fairfield, Mercep and Van and include the feature of wherein the controller is configured to determine whether a type of a road is a city road based on the received current position information, and wherein, when the type of the road is the city road and when the movement restricting region corresponding to the at least one device is at least one of a front left side area, a 

Regarding claim 22, the combination of Fairfield, Mercep and Van fails to explicitly disclose determining whether the strategy information corresponding to the at least sensor one device indicates that driving at a speed higher than a first predetermined driving speed or that the lane change is prevented, when the type of the road is the expressway..
However, Lee teaches determining whether the strategy information corresponding to the at least one device indicates that driving at a speed higher than a first predetermined driving speed or that the lane change is prevented, when the type of the road is the expressway (Vehicle driving information may indicate: type, location, and movement of an object existing in the vicinity of the vehicle 100; whether a traffic line exists in the vicinity of the vehicle 100; whether any nearby vehicle is travelling while the vehicle 100 is stopped; whether there is a space for the vehicle 100 to stop in the vicinity; a probability of collision between the vehicle 100 and an object; where a pedestrian or a bicycle is located with reference to the vehicle 100; type of a road on which the vehicle 100 is travelling – See at least ¶160).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fairfield, Mercep and Van and include the feature of determining whether the strategy information corresponding to the at least one device indicates that driving at a speed higher than a first predetermined driving speed or that the lane change is prevented, when the type of the road is the expressway, as taught by Lee, to detect faults in an autonomous driving system.

Regarding claim 23, the combination of Fairfield, Mercep and Van fails to explicitly disclose determining whether a type of a road is a city road based on the current position information, determining whether or not the strategy information corresponding to the at least one sensor device indicates that the lane change needs to be performed manually, when the type of the road is the city road..
However, Lee teaches determining whether a type of a road is a city road based on the current position information, determining whether or not the strategy information corresponding to the at least one device indicates that the lane change needs to be performed manually, when the type of the road is the city road (Vehicle driving information may indicate: type, location, and movement of an object existing in the vicinity of the vehicle 100; whether a traffic line exists in the vicinity of the vehicle 100; whether any nearby vehicle is travelling while the vehicle 100 is stopped; whether there is a space for the vehicle 100 to stop in the vicinity; a probability of collision between the vehicle 100 and an object; where a pedestrian or a bicycle is located with reference to the vehicle 100; type of a road on which the vehicle 100 is travelling – See at least ¶160).
Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations. Mercep teaches automated driving and assistance systems and, more specifically, to self-diagnosis of faults in an autonomous driving system. Van teaches sensor abnormality for an autonomous vehicle. Lee teaches an autonomous drive system for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fairfield, Mercep and Van and include the feature of determining whether a type of a road is a city road based on the current position information, determining whether or not the strategy information corresponding to the at least one device indicates that the lane change needs to be performed manually, when the type of the road is the city road, as taught by Lee, to detect faults in an autonomous driving system.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662